DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-9 and 18-25 are allowed.  The following is an examiner’s statement of reasons for allowance:  the recitation of a method of forming a wind turbine foundation having the claimed features, including the nuts collectively defining a level reference plane, the at least one leveling device being supported on the anchor bolts by the nuts and raising the upper flange to directly contact the leveling device, contact between the upper flange and the leveling device indicating that the upper flange has achieved the leveled position, is not adequately taught or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220.  The examiner can normally be reached on Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635